DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on November 29, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Bryan Wisecup on January 18, 2022.
The application has been amended as follows: 
Claim 21:
A method for sealing an annulus of a wellbore, the method comprising: 
introducing a spacer fluid into a tubular string positioned in the wellbore, the spacer fluid displacing at least a portion of a drilling fluid disposed in the wellbore; 
introducing a sealing composition into the tubular string positioned in the wellbore to displace at least a portion of the spacer fluid, the sealing composition comprising: 
from 60 weight percent to 97 weight percent epoxy resin based on the total weight of the sealing composition, the epoxy resin comprising at least one of alkyl glycidyl ethers having from 12 to 14 
from 1 weight percent to 20 weight percent curing agent based on the total weight of the sealing composition; 
introducing a displacement fluid into the wellbore to transfer the sealing composition into an annulus of the well; and then
curing the sealing composition, where the cured sealing composition withstands temperatures of from 20 degrees Celsius (°C) to 205 °C and pressures of from 14 psi to 4,000,000 psi without failure.
Claim 25:
A method for repairing a hydrocarbon production well, the method comprising: 
perforating at least one tubular string in the hydrocarbon production well; 
injecting a sealing composition through the tubular string and into the hydrocarbon production well having an injectivity factor of greater than 4000 pounds of force per square inch - min per barrel (psi-min/bbl), the sealing composition comprising: 
from 60 weight percent to 97 weight percent epoxy resin based on the total weight of the sealing composition, the epoxy resin comprising at least one of alkyl glycidyl ethers having from 12 to 14 carbon atoms; 2,3-epoxypropyl o-tolyl ether; a bisphenol-A-epichlorohydrin epoxy resin modified with from 10 weight percent to 20 weight percent of an oxirane mono [(C12-C14)- alkyloxy)methyl] derivative, based on the total weight of the bisphenol-A- epichlorohydrin epoxy resin; 
from 1 weight percent to 20 weight percent curing agent based on the total weight of the sealing composition; and then
, where the cured sealing composition withstands temperatures of from 20 degrees Celsius (C) to 205 °C and pressures of from 14 psi to 4,000,000 psi without failure.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Chatterji et al., alone or in combination with Gienau et al., discloses and/or teaches methods for sealing an annulus of a wellbore and for repairing a hydrocarbon production well, comprising introducing and curing a sealing composition comprising an epoxy resin and curing agent in a wellbore as set forth in the Final Rejection (mailed 09/07/2021). The reference(s), however, fail to disclose the method steps in combination with the cured sealing composition in the wellbore withstanding temperatures and pressures over the respective entire ranges without failure as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674